Citation Nr: 0313137	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-22 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary 
disorder to include chronic obstructive pulmonary disease.  

2.  Evaluation of the veteran's bilateral hearing loss 
disability, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's wife, the veteran's daughter, and 
E. [redacted]





ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1959.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability; denied the claim; and denied service connection 
for a chronic pulmonary disorder to include chronic 
obstructive pulmonary disease (COPD).  In September 2000, the 
RO granted service connection for bilateral hearing loss 
disability and assigned a noncompensable evaluation for that 
disorder.  In October 2002, the veteran was afforded a video 
hearing before the undersigned Veterans Law Judge.  In 
February 2003, the Board determined that additional 
development of the record was needed.  The veteran has been 
represented throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
bilateral hearing loss disability.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  



REMAND

In February 2003, the Board determined that additional 
development of the record was needed.  In May 2003, 
additional service medical records were incorporated into the 
record.  In May 2003, the veteran was afforded a Department 
of Veterans Affairs (VA) examination for compensation 
purposes.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 

The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a chronic pulmonary 
disorder to include COPD and the 
evaluation of his bilateral hearing loss 
disability.  If any of the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of last SSOC.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


